DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 02/26/2021 is acknowledged.  Claims 1-20, 22-28 and 30-40 are pending.  Claims 23-28, 30-35 and 39 are withdrawn.  Claims 21 and 29 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning system” in claims 12 and 13, “first means for maintaining mechanical contact with a rail” in claim 40, “second means for providing a liquid jet that contacts the rail” in claim 40, and “third means for supplying pressurized liquid” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a “positioning system” is interpreted to include a gantry, or a robot arm, or equivalents thereof; “first means for maintaining mechanical contact with a rail” is interpreted to include a frame, or equivalents thereof; “second means for providing a liquid jet that contacts the rail” is interpreted to include a head, or equivalents thereof, and “third means for supplying pressurized liquid” is interpreted to include a pump, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-20, 22, 36-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,148,732 to Conway et al. (“Conway”) in view of US 2010/0180738 to Tavger (“Tavger”) .
Regarding claim 1, Conway teaches a translatable, ultra-high pressure liquid jet system (abstract, col. 2, lines 8-39, col. 4, lines 23-39, col. 5, lines 10-22, Table 2) comprising: a translatable frame 
Conway discloses the ultra-high pressure liquid pump capable of supplying pressurized liquid to the liquid jet processing head (ref. 84, col. 2, lines 25-39, col. 6, lines 35-51, col. 8, lines 25-36), and discloses the problem of removing particularly difficult deposits (col. 1, line 63 – col. 2, line 5), but does not explicitly teach the pump being capable of the pressurized liquid to generate a liquid jet pressure of at least 30,000 psi for a rail cutting operation or a re-profiling operation.  
Tavger teaches a pressurized liquid nozzle assembly (abstract) and discloses that pumps delivering pressures of about 270 MPa to about 600 MPa (about 39,000 psi to about 87,000 psi) were known to advantageously allow for the stripping away bits of solid materials (para [0002]).    When faced with the problem of needing to remove exceedingly difficult deposits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Conway in view of Tavger wherein it includes a pump that is capable of generating a liquid jet pressure of about 39,000 psi to about 87,000 psi, with a reasonable expectation of success, since they were known as effective for stripping away bits of solid materials.  The Conway/Tavger system appears to be fully capable of being operated in a manner as recited, i.e. for rail cutting or re-profiling.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).  It is noted that the present specification does not appear to demonstrate the criticality of at least 30,000 psi (see, e.g., claim 22).

Regarding claim 3, Conway discloses a system wherein the system is configured to be fully capable of translating along the rail via the one or more wheels during a rail processing operation (col. 2, lines 8-24).
Regarding claim 4, Conway discloses a system wherein the ultra-high pressure liquid pump is disposed on the frame (col. 4, lines 23-39, note ref. 32).  It is noted that the present specification does not appear to establish the criticality of the pump being disposed on the frame (see, e.g., claim 5).  
Regarding claim 6, the Conway/Tavger system includes the claimed structural features and appears to be fully capable of being operated in a manner wherein it is used to remove an exterior portion of the rail having a linear dimension between 0.01mm and 0.1mm (Conway, col. 2, lines 11-16).  It is noted that the present specification does not appear to establish the criticality of an exterior portion of the rail having a linear dimension between 0.01mm and 0.1mm (see, e.g., claim 7 and 8).  
Regarding claim 7, the Conway/Tavger system includes the claimed structural features and appears to be fully capable of being operated in a manner wherein it is used to remove an exterior portion of the rail having a linear dimension between 0.1mm and 1.0mm (Conway, col. 2, lines 11-16).  It is noted that the present specification does not appear to establish the criticality of an exterior portion of the rail having a linear dimension between 0.1mm and 1.0mm (see, e.g., claim 6 and 8).  
Regarding claim 8, the Conway/Tavger system includes the claimed structural features and appears to be fully capable of being operated in a manner wherein it is used to remove an exterior portion of the rail having a linear dimension between 1.0mm and 5.0mm (Conway, col. 2, lines 11-16).  It is noted that the present specification does not appear to establish the criticality of an exterior portion of the rail having a linear dimension between 1.0mm and 5.0mm (see, e.g., claim 7 and 8).  

Regarding claim 10, Conway discloses second and third liquid jet processing heads in fluid communication with the ultra-high pressure liquid pump and capable of providing second and third liquid jets, respectively, to the rail at second and third angles, respectively, relative to the ground plane (ref. any three of 22R, 22L, 24R, 24L, 26R, 26L, 28R, and 28L , col. 5, lines 10-17).  Note that duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04(VI)(B).
Regarding claim 11, Conway discloses fourth, fifth and sixth liquid jet processing heads in fluid communication with the ultra-high pressure liquid pump and capable of providing fourth, fifth and sixth liquid jets, respectively, to a second rail opposite the first rail at fourth, fifth and sixth angles, respectively, relative to the ground plane (ref. any six of 22R, 22L, 24R, 24L, 26R, 26L, 28R, and 28L , col. 5, lines 10-17).  Note that duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04(VI)(B).
Regarding claim 12, Conway discloses a system wherein the liquid jet processing head is affixed to a positioning system attached to the frame, the positioning system configured to adjustably position the liquid jet processing head with respect to the rail (col. 5, lines 10-17, note ref. 72, 73, 82 and 83).  It is noted that the positioning system is not affirmatively claimed and is not understood to be a required structural feature of the claimed jet system.
Regarding claim 14, Conway and Tavger do not explicitly teach a second frame configured to engage the rail, the second frame moveable relative to the frame during operation of the ultra-high pressure liquid jet system.  Note that duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04(VI)(B).

Regarding claim 16, Conway discloses a system wherein the liquid reservoir has a capacity of at least 1,000 liters (col. 2, lines 30-34).
Regarding claim 17, Conway discloses a generator disposed on the second frame and operably connected to the ultra-high pressure liquid pump (col. 2, lines 28-30).
Regarding claim 18, the Conway/Tavger system appears to be fully capable of being operated in a manner wherein the liquid jet processing head is configured to process the rail while the second frame translates along the rail.
Regarding claim 19, Conway discloses a nozzle fluidly connected to the liquid jet processing head (any of ref. N1 – N6).
Regarding claim 20, Conway does not explicitly teach an abrasive feed system fluidly connected to the liquid jet processing head and configured to introduce a flow of abrasive into the liquid jet.  Tavger further discloses that abrasive feeds were known to advantageously enhance removal of solid materials (para [0002], [0072], [0093]).   When faced with the problem of difficult to remove solids, the skilled artisan would have found it obvious to further modify the Conway system in view of Tavger wherein it includes an abrasive feed system fluidly connected to the liquid jet processing head and configured to introduce a flow of abrasive into the liquid jet, with a reasonable expectation of success, in order to enhance removal of solids. 
Regarding claim 22, Conway discloses a system wherein the ultra-high pressure liquid pump is configured to generate a liquid jet of between 200 to 2,000 PSI (col. 10, lines 10-15) useful for a rail cleaning operation or a surface treatment operation.  It is noted that the present specification does not appear to demonstrate the criticality of 200 to 2000 PSI (see, e.g., claim 1).


Conway discloses multiple nozzles with fan shape sprays on rotatable spray heads (col. 5, lines 2-17) and can be operated wherein spray patterns overlap on a top surface portion of a track rail (claim 2), but does not explicitly teach that the Conway system can be operated in manner wherein the second liquid jet that intersects the first liquid jet to form a composite liquid jet that contacts the rail.  However, the Conway jet nozzle appears to be fully capable of being operated in the manner recited since it is substantially identical that claimed and discloses multiple nozzles with fan shape sprays on rotatable spray heads and can be operated wherein spray patterns overlap on a top surface portion of a track rail.  It is further noted that changes in shape are prima facie obvious.  MPEP 2144.04(IV)(B),
Conway discloses the ultra-high pressure liquid pump fluidly connected to the at least two liquid jet processing heads and capable of supplying pressurized fluid to each of the at least two liquid jet processing heads (ref. 84, col. 2, lines 25-39, col. 6, lines 35-51, col. 8, lines 25-36) to form a first liquid jet and a second liquid jet, and discloses the problem of removing particularly difficult deposits (col. 1, line 63 – col. 2, line 5), but does not explicitly teach wherein a liquid jet pressure ot fhe composite liquid jet is sufficient for a rail cutting operation or a re-profiling operation.  Tavger teaches a pressurized liquid nozzle assembly (abstract) and discloses that pumps delivering pressures of about 270 MPa to about 600 MPa (about 39,000 psi to about 87,000 psi) were known to advantageously allow for the stripping away bits of solid materials (para [0002]).    When faced with the problem of needing to remove exceedingly difficult deposits, it would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 37, Conway discloses a jet nozzle wherein at least one of the at least two liquid jet processing heads includes a radial deformation giving rise to a fan shape in at least one of the first or the second liquid jets (note Fig. 5).
Regarding claim 38, the Conway discloses a jet nozzle appears to be fully capable of being operated in a manner wherein the first and second liquid jets are positioned to intersect each other at an acute angle such that the composite liquid jet forms a stream with a different trajectory that creates a smooth finish on the rail during a processing operation free of burl that remains after an initial cutting operation (note, e.g,, col. 5, lines 2-17 and claim 2).

Regarding claim 40, Conway teaches a translatable, ultra-high pressure liquid jet system (abstract, col. 2, lines 8-39, col. 4, lines 23-39, col. 5, lines 10-22, Table 2) comprising: first means for maintaining mechanical contact with a rail (ref. 20 body, ref. 72, 73 and 76, col. 2, lines 8-24, col. 4, lines 52-61); second means for providing a liquid jet that contacts the rail, the second means attached to the first means and configured to maintain a distance from the rail (ref. 22R, 22L, 24R, 24L, 26R, 26L, 28R, and 28L,  col. 2, lines 8-24); and third means for supplying pressurized liquid to the second means, the 
Conway discloses the third means capable of supplying pressurized liquid to second means (ref. 84, col. 2, lines 25-39, col. 6, lines 35-51, col. 8, lines 25-36), and discloses the problem of removing particularly difficult deposits (col. 1, line 63 – col. 2, line 5), but does not explicitly teach the third means being capable of the pressurized liquid to generate a liquid jet pressure of at least 30,000 psi for a rail cutting operation or a re-profiling operation.  
Tavger teaches a pressurized liquid nozzle assembly (abstract) and discloses that pumps delivering pressures of about 270 MPa to about 600 MPa (about 39,000 psi to about 87,000 psi) were known to advantageously allow for the stripping away bits of solid materials (para [0002]).    When faced with the problem of needing to remove exceedingly difficult deposits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Conway in view of Tavger wherein the third means includes a pump that is capable of generating a liquid jet pressure of about 39,000 psi to about 87,000 psi, with a reasonable expectation of success, since they were known as effective for stripping away bits of solid materials.  The Conway/Tavger system appears to be fully capable of being operated in a manner as recited, i.e. for rail cutting or re-profiling.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).  It is noted that the present specification does not appear to demonstrate the criticality of at least 30,000 psi (see, e.g., claim 22).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,148,732 to Conway et al. (“Conway”) in view of US 2010/0180738 to Tavger (“Tavger”) and in further view of JPH0670859 (“JP ‘859”, and note attached translation”).
.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,148,732 to Conway et al. (“Conway”) in view of US 2010/0180738 to Tavger (“Tavger”) and in further of FR 2570105 to Velut (“Velut”).
Regarding claim 13, Conway and Tavger do not explicitly teach the jet system wherein the positioning system includes at least one of a gantry or a robotic arm attached to the frame and is moveable independently of the frame.  It is noted that the positioning system is not affirmatively claimed and is not understood to be a required structural feature of the claimed jet system.  Further robotic arm positioning systems were known in the art (see, e.g., Velut, inter alia, page 5, lines 1-5) and .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, 22, 36-38 and 40 have been considered but are moot in view of the new grounds of rejection.
	Regarding applicant’s assertion the applied art does teach or suggest a pump capable of generating a liquid pressure of at least 30,000 psi (remarks, page 11, paragraph beginning “As discussed”), applicant’s attention is directed to Tavger at paragraph [0002], wherein Tavger discloses that pumps delivering pressures of about 270 MPa to about 600 MPa (about 39,000 psi to about 87,000 psi) were known to advantageously allow for the stripping away bits of solid materials (para [0002]).
	In response to applicant's argument that the applied art does not teach or suggest operating the claimed apparatus for a rail cutting operation or re-profiling operation (remarks, page 11, paragraph beginning “As discussed”, and page 12, paragraph beginning “Amended claim 36”), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714